UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2183



JONI YULIANTO,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-542-961)


Submitted:   April 17, 2006                  Decided:   May 8, 2006


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Howard T. Mei, LAW OFFICES OF HOWARD T. MEI, Bethesda, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Larry P. Cote, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joni    Yulianto,   a   native   and   citizen   of   Indonesia,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the immigration judge’s order denying his

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.           We deny the petition for

review.

           Yulianto challenges the Board’s denial of his request for

relief for protection under the Convention Against Torture. As the

Attorney   General   contends,     Yulianto’s     failure   to   raise   this

argument before the Board constitutes a waiver of the issue and

precludes review by this court.      See Gonahasa v. INS, 181 F.3d 538,

544 (4th Cir. 1999).      We therefore do not review the Convention

Against Torture claim.

           As for the denial of Yulianto’s request for asylum, we

will reverse the Board only if the evidence “was so compelling that

no reasonable factfinder could fail to find the requisite fear of

persecution.”     Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(quoting INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992)). This

court accords broad, though not unlimited, deference to credibility

findings supported by substantial evidence.           Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).          We have reviewed the record,

the immigration judge’s decision, and the Board’s order, and we

conclude substantial evidence supports the immigration judge’s


                                   - 2 -
credibility finding.          Accordingly, Yulianto’s challenge to the

denial of his application for asylum fails.

            The standards for withholding of removal under 8 U.S.C.

§ 1231(b)(3) (2000) are higher than that for asylum.             Therefore,

“an    applicant   who   is    ineligible   for   asylum   is   necessarily

ineligible for withholding of removal . . . .”        Camara, 378 F.3d at

367.   Because substantial evidence supports the determination that

Yulianto is ineligible for asylum, he also fails to qualify for

withholding of removal.

            We therefore deny Yulianto’s petition for review.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                    - 3 -